DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (US 2017/0248748 A1).
Regarding claim 1, Satake et al. teach a color conversion film comprising: 
a base film (11/21; see paragraph [0158]); and 
a color conversion layer (wavelength conversion layer 30; see at least paragraph [0158]) on the base film (see at least figures 2A and 2B), 
wherein the color conversion layer comprises: 
a thermoplastic resin (see paragraph [0159] where composition of 30 is disclosed); a solvent (see paragraph [0160] where solvent is disclosed); and an organic fluorescent dye dispersed in the thermoplastic resin (see paragraph [0037]), but do not explicitly teach a content of the solvent is 0.0001 part by weight to 0.1 part by weight based on 100 parts by weight of the color conversion layer. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the conversion film of Satake et al. of solvent that is 0.0001 part by weight to 0.1 by weight based on 100 parts by weight of the color conversion layer as an alternative design choice to achieve a desired illumination output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 2, Satake et al. (US 2017/0248748 A1) teach the color conversion film of claim 1, wherein the thermoplastic resin is styrene acrylonitrile, poly (methyl methacrylate), polycarbonate, polystyrene, or a combination thereof (see paragraph [0132] where material of 11 and 21 is disclosed). 
Regarding claim 3, Satake et al. teach the color conversion film of claim 1, wherein the solvent is dimethylformamide, N,N-dimethylacetamide, pyridine, 2-methylpyridine, 4-methylpyridine, butyl acetate, n-propyl acetate, ethyl acetate, xylene, toluene, cyclohexanone, methyl ethyl ketone, methyl isobutyl ketone, or a combination thereof (see paragraph [0103] where solvents are disclosed). 
Regarding claim 4, Satake et al. teach the color conversion film of claim 1, wherein the organic fluorescent dye comprises one or more selected from the group of BODIFY-based, acridine-based, xanthene-based, arylmethane-based, coumarin-based, polycyclic aromatic hydrocarbon-based (see paragraph [0095] where organic 
Regarding claim 5, Satake et al. teach the color conversion film of claim 1, wherein the organic fluorescent dye comprises a green light emitting fluorescent dye having a maximum light emission wavelength present between 500 nm and 550 nm (see paragraph [0036] where range of green light is in 500-600 nm range), a red light emitting fluorescent dye having a maximum light emission wavelength present between 600 nm and 660 nm (see paragraph [0036] where red light emission is in range of 600-680 nm), or a combination thereof, the green light emitting fluorescent dye having a full width at half maximum of 70 nm or less, and the red light emitting fluorescent dye having a full width at half maximum of 90 nm or less (see paragraph [0036] where full width at half maximum” is disclosed). 
Regarding claim 6, Satake et al. teach a method for manufacturing a color conversion film (see figures 2A and 2B), the method comprising: 
preparing a base film (11/21; see paragraph [0115]); 
preparing a resin solution comprising a thermoplastic resin (see paragraph [0159]), a solvent (see paragraph [0160]), and an organic fluorescent dye (see paragraph [0160]); 
coating the resin solution onto the base film (see paragraph [0159] where coating methods are disclosed); 
performing primary drying of the resin solution coated onto the base film (see paragraph [0160] where drying treatment is preformed); and 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the conversion film of Satake et al. of solvent that is 0.0001 part by weight to 0.1 by weight based on 100 parts by weight of the color conversion layer as an alternative design choice to achieve a desired illumination output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 7, Satake et al. teach the method of claim 6, wherein the coating of the resin solution onto the base film is performed by a roll-to-roll process (see paragraph [0159] where roll coating method is disclosed). 
Regarding claim 10, Satake et al. teach a backlight unit (see at least figure 1; and paragraph [0049] where backlight unit 2 is disclosed) comprising the color conversion film (see abstract of Satake et al. where wavelength conversion member is disclosed) according to claim 1.
Regarding claim 11, Satake et al. teach a display device (see claim 11 of Satake et al. where LCD is disclosed) comprising the backlight unit according to claim 10. 
Regarding claim 12, Satake et al. teach the color conversion film of claim 1, wherein the base film has a thickness of 1 um to 100 um (see paragraph [0127] where 
Regarding claim 13, Satake et al. teach the color conversion film of claim 1, wherein the color conversion film has a thickness of 2 um to 200 um (see paragraph [0068] where thickness of wavelength conversion layer 30 is preferably in a range of 1 to 500 um. It is preferable that thickness is 1um or more because a high wavelength effect can be obtained).
Regarding claim 14, Satake et al. teach the color conversion film of claim 1, wherein a content of the organic fluorescent dye is 0.005 part by weight to 2 parts by weight based on 100 parts by weight of a thermoplastic resin (see at least paragraph [0088] where range of part by mass is 0.01 parts to 10 parts by mass).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the conversion film of Satake et al. to have a range of .005 part by weight to 2 parts as an alternative design choice to achieve a desired illumination output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (US 2017/0248748 A1) in view of Akino et al. (US 2008/0254320 A1).
Regarding claim 8, Satake et al. teach the method of claim 6, but do not explicitly teach wherein the primary drying performed at 100°C to 200°C for 15 minutes or less. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Satake et al. to include a drying preformed at 100 to 200 degrees Celsius as taught by Akino et al. as an alternative method and way of drying the film of the device.
Regarding claim 9, Satake et al. teach the method of claim 6, but are silent about wherein the secondary drying of the resin solution performed at 130°C to 200°C for 25 minutes or less. 
Akino et al. teach a light emitting element comprising a drying performed at 200 degrees Celsius for 10 minutes (see paragraph [0261]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Satake et al. to include a drying preformed at 130 to 200 degrees Celsius as taught by Akino et al. as an alternative method and way of drying the film of the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dubrow et al. (US 2012/0113672 A1), Yamada et al. (US 2017/0192146 A1), Kim et al. (US 2017/0247610 A1) teach backlight unit comprising color conversion film.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/           Examiner, Art Unit 2875      


/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875